

116 HRES 799 IH: Supporting efforts to preserve Vietnamese and Vietnamese-American heritage and history and recognizing the accomplishments and contributions of Vietnamese Americans.
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 799IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Mr. Rouda (for himself, Mr. Budd, Mr. Lowenthal, Ms. Porter, Mr. Vargas, Mrs. Davis of California, and Ms. Lofgren) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting efforts to preserve Vietnamese and Vietnamese-American heritage and history and
			 recognizing the accomplishments and contributions of Vietnamese Americans.
	
 Whereas the 2010 Census showed that more than 1,500,000 Vietnamese Americans live in the United States of America;
 Whereas many Vietnamese refugees resettled in the United States during the late 20th century as they fled Vietnam after the Vietnam war;
 Whereas thousands of Vietnamese-American families have lived in the United States for decades, now comprised of multiple generations of foreign-born and United States-born individuals;
 Whereas the number of elderly Vietnamese Americans is rapidly increasing, and over nine in ten Vietnamese Americans aged 65 or older are foreign-born;
 Whereas Vietnamese Americans make significant contributions to our Nation every day through their public service, their involvement in the American economy, and their engagement in our communities;
 Whereas it is important and necessary for current and future generations of Americans to understand and appreciate the cultural history of Vietnamese Americans; and
 Whereas the history of the Vietnamese-American population is the story of so many Americans who have fled violence and oppression and come to the United States in search of a better life: Now, therefore, be it
	
 That the House of Representatives— (1)supports efforts to preserve Vietnamese-American history and heritage through the collection and preservation of testimonies and artifacts that document Vietnamese and Vietnamese-American history;
 (2)recognizes the importance of the United States Refugee Admissions Program, through which many Vietnamese Americans have gained entry and permanent status in the United States; and
 (3)condemns human rights violations perpetrated by the Socialist Republic of Vietnam and calls upon the Vietnamese Government to end restrictions of basic human rights, allow all individuals to speak freely, exercise their faith without fear of persecution, and enjoy the freedoms that all humans should enjoy.
			